Citation Nr: 1828804	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.  

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.  

5.  Entitlement to an effective date prior to March 26, 2013, for the award of service connection for bilateral knee disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1977 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  

In January 2018, the Veteran testified before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

1. The Veteran filed a claim for service connection for the left knee in February 1979  which was denied in a May 1979 rating decision. The Veteran did not appeal the decision.

2. In March 2013, the Veteran submitted a claim form seeking service connection for a knee disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 2013 for the award of service connection for a bilateral knee disability have not been met. 38 U.S.C. § 5110  (b)(2) (2012); 38 C.F.R. §  3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the grant of service connection for his bilateral knee disabilities.  He has asserted that after his initial claim was denied in 1979, he informed VA caregivers on multiple occasions of his intent to reopen his service connection claim.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110  (a)-(b)(1) (2012); 38 C.F.R. §  3.400  (b)(2) (2017).

 Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C. § 5101 (a) (2012); 38 C.F.R. § 3.151 (a) (2017). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155  (a) (2017).

The provisions of 38 U.S.C. § 5101  (a) mandate that a claim must be filed in order for any type of benefit to accrue or be paid. See Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998). Further, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question. Brannon v. West, 12 Vet. App. 32, 34-5 (1998). While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran. Id.   

The word "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p) (2017); Brannon v. West, 12 Vet. App. 32, 34-35   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a Veteran may be considered to be an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155 (a) (2017). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this regard, VA may not pay a benefit before a claim is made. 38 U.S.C. § 5101  (2012); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (stating that "[38 U.S.C. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability. Lalonde v. West, 12 Vet. App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 (1998). More specifically, a medical examination report is only considered an informal claim for an increase in disability benefits if service connection has already been established for the disability. MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"). Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition. Crawford v. Brown, 5 Vet. App. 33, 35   (1995); KL v. Brown, 5 Vet. App. 205, 208 (1993). 

Following a review of the pertinent evidence of record in light of the above-cited legal authority, the Board finds that earlier effective dates for service connection of the Veteran's claim is legally precluded.

The Veteran initially submitted acclaim for service connection for the left knee in February 1979.  A May 1979 letter rating decision denied the claim for the left knee as there was no evidence of the condition at discharge and no nexus to service.  The letter enclosed the Veteran's appellate rights.  The Veteran did not appeal the decision and it became final. As such, the prior date of claim is not the appropriate point from which to determine the effective date of an award. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). To the extent the Veteran seeks an effective date prior to May 1979, he must file a claim of clear and unmistakable error concerning the prior rating decision. Rudd, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).

The next correspondence from the Veteran in 2010 only indicated an intent to file for pension, not compensation.  

In March 2013 rhe RO received the Veteran request to reopen his claim for service connection for the left knee.  A June 2013 rating Decision granted service connection for the bilateral knees, effective March 26, 2013, the date the RO received the Veteran's claim.

The Veteran does not contend that the prior decision is not final and even testified that he knows and understands that he should have appealed or reapplied.  He testified that he first reapplied in 2013.  As noted above, the effective date will be the date of receipt of a claim to reopen or the date entitlement arose, whichever is the later. In this case, March 26, 2013 - the date of receipt of the application to reopen - is the earliest date that service connection may be awarded. Because the AOJ denied the Veteran's initial claim in May 1979, the date of filing of that claim, or any prior claim, is not applicable to the assignment of an effective date in this case.

While the Veteran has argued that an effective date prior to March 2013 should be assigned as he began experiencing symptoms in service, and further indicated that as he treated at VA, VA was aware of the condition at an earlier time.  The Board notes, however, that it is not the presence of a disability that controls. The Court has long held that the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability. See Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[M]ere receipt of medical records cannot be construed as an informal claim."); Brannon v. West, 12 Vet. App. 32, 35 (1998) ("[T]he Board is not required to conjure up issues that were not raised by the appellant."). Similarly, while under the regulations in effect at the time the Veteran filed his claim, records of medical treatment can constitute an informal claim for increase of an already service-connected condition, they cannot serve as informal claims for conditions which have not been service-connected. See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377, 382 (1999). In this case, while the Veteran had indeed filed a claim, that claim was denied in a final rating decision. Thus, the only way the Veteran could attempt to overcome the finality of the 1979 rating decision in an attempt to gain an earlier effective date would be to request a revision of that decision based upon clear and unmistakable error (CUE). See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A (a). 

While the Board is sympathetic to the Veteran's claim, under the applicable regulations, March 26, 2013 is the earliest date for the award of service connection for the bilateral knees. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. Because the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application and the appeal is denied. See Gilbert, 1 Vet. App. at 53-54.


ORDER

An effective date earlier than March 26, 2013 for the award of service connection for the bilateral knees is denied.

REMAND

Service connection - Low back and hips

The Veteran seeks service connection for disabilities of the low back and hips, to include as secondary to his service-connected bilateral knee disabilities.  He has reported that he initially sought VA treatment at a VA medical facility in Reading, Pennsylvania and the VA hospital in Lebanon, Pennsylvania beginning in 2001 or 2002.  While the RO has obtained VA medical treatment records from the VA New York Harbor Veterans Healthcare System beginning in approximately 2005, no such records have been obtained for the reported prior treatment at VA facilities in Pennsylvania.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C. § 5103A.  Remand is therefore required in order for these records to be obtained.  As the Veteran has also reported recent VA treatment in New York City, any new treatment records not already of record should also be obtained.  

The Veteran has also reported private treatment for his back and hips from Drs. Thompson and Julius.  Review of the record does not indicate the complete treatment records from these examiners have been obtained.  VA has a duty to assist a claimant in obtaining private treatment records pertinent to a pending claim.  See 38 U.S.C. § 5103A.  The Veteran is also put on notice that he may obtain and submit such evidence on his own behalf.  

Increased ratings - Bilateral knee disabilities

The Veteran seeks increased ratings for his service-connected bilateral knee disabilities.  Review of the record indicates he was last afforded a VA examination of his knees in August 2016.  At his January 2018 hearing, he testified that his knee disabilities have increased in severity since that time.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

The Board also notes that in the case of Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Accordingly, the Veteran's examination must be conducted in accordance with this guidance by the Court.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Reading VA Clinic and the Lebanon VA Medical Center, as well as any other VA facility at which the Veteran has received pertinent treatment.  If no such records are available, that fact should be noted for the record.  

2.  Request the Veteran provide the names and addresses of all private medical care providers who treated him for his claimed spine, knee, and hip disabilities.  After securing the necessary releases, the RO should obtain these records.  If no such records are available, that fact must be noted for the record.

3.  Schedule the Veteran for a VA orthopedic examination of the left and right knees.  The examiner must describe in detail the current status of the service-connected left and right knee disabilities and all related manifestations.  The examiner must test and record range of motion for both knees in active motion, passive motion, weight bearing, and nonweight bearing.  The examiner must also determine if any additional limitation of motion results from such factors as pain, pain on use, flare-ups, fatigability, weakness, incoordination, repetitive motion, or similar factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, any other musculoskeletal or other type of impairment resulting from the Veteran's left and right knee disabilities must be noted for the record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

